Case 1:18-cv-05088-JBS-KMW Document 53-3 Filed 07/26/19 Page 1 of 2 PageID: 738



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

                                        :
 KEVIN SMITH,                           :
                                        : HONORABLE KAREN M. WILLIAMS
                       Plaintiff,       :
                                        :
              v.                        : Civil Action No. 18-5088 (JBS) (KMW)
                                        :
 BURLINGTON COUNTY, et al.,             :
                                        : ORDER
                       Defendants.      :
                                        :

       This matter having come before the Court on the Motion of Craig Carpenito,

 the United States Attorney for the District of New Jersey, by Anne B. Taylor,

 Assistant United States Attorney, appearing on behalf of federal defendants TFO

 Shawn Gorlin, the United States Marshals Service, and the United States of

 America, seeking entry of a Protective Order staying discovery as to the federal

 defendants until the disposition of the pending motion to dismiss; and the Court

 having considered the moving papers and any opposition papers submitted thereto;

 and this matter being decided pursuant to Fed. R. Civ. P. 78; and for good cause

 shown;


       IT IS on this       day of         , 2019;


       ORDERED that the motion for entry of a protective order on behalf of

 Federal Defendants TFO Shawn Gorlin, the United States Marshals Service, and

 the United States of America is GRANTED; and it is further
Case 1:18-cv-05088-JBS-KMW Document 53-3 Filed 07/26/19 Page 2 of 2 PageID: 739




       ORDERED that all discovery directed to TFO Gorlin or the United States

  Marshals Service is STAYED pending disposition of the federal defendants’ motion

  to dismiss..


                                            ________________________________
                                            KAREN M. WILLIAMS, U.S.M.J.
 At Camden, New Jersey
